UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6991


MAURICE GRAVES,

                  Plaintiff - Appellant,

          v.

LAUREN B. STEVENS, Public Defender of Sumter County; SUMTER
COUNTY PUBLIC DEFENDER OFFICE,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:12-cv-00826-JFA)


Submitted:   September 26, 2013            Decided:   September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice Graves, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Maurice     Graves    appeals     the   district   court’s   orders

accepting the recommendation of the magistrate judge, dismissing

his   civil   rights    complaint      and    dismissing      his   motion   to

reconsider.    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.      Graves    v.   Stevens,      No.   3:12-cv-00826-JFA

(D.S.C. Sept. 18, 2012; June 4, 2013).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                       2